Citation Nr: 0739510	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  00-11 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for the 
veteran's service-connected post-traumatic stress disorder 
(PTSD) for the period prior to March 1, 1995.

2.  Entitlement to an effective date earlier than March 1, 
1995, for the award of a 100 percent schedular rating for the 
veteran's service-connected PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which confirmed and continued the then 30 percent 
rating for the veteran's service-connected PTSD.  The veteran 
appealed, contending that a higher rating was warranted.

In January 1998, the Board remanded the veteran's claim for 
additional development.  While on remand, the RO, by a 
November 1999 rating decision, granted a 100 percent 
schedular rating for the veteran's PTSD, effective March 1, 
1995.  The veteran appealed that decision, contending that he 
was entitled to an earlier effective date for the assignment 
of the 100 percent rating.

In October 2001, the Board remanded the veteran's claim to 
comply with his request for a hearing before a Member of the 
Board.  He subsequently provided testimony at a hearing 
before the undersigned Veterans Law Judge in July 2002.  In 
addition, it is noted that he previously provided testimony 
at a hearing before personnel at the RO in June 2000.  
Transcripts of both hearings have been associated with the 
veteran's VA claims folder.

The Board again remanded the veteran's claim in June 2003 and 
January 2006.  In pertinent part, the June 2003 remand was to 
ensure that the veteran received adequate notification 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  Moreover, at that time the Board determined that 
there were two earlier periods during which a claim for 
increase was in a pending status and that review of the 
veteran's potential entitlement to an increased rating during 
these periods was required.  First, the Board found that the 
veteran never received adequate notification of a May 1987 
rating decision that confirmed and continued the 30 percent 
rating for his PTSD, and, as such, the decision never became 
final and the issue remained in a pending status.  Thus, the 
Board concluded that it would proceed to review the issue of 
whether the veteran was entitled to a rating higher than 30 
percent for the period before June 1989, the date of the VA 
medical examination that prompted a subsequent July 1989 
rating decision.  Second, the Board found that the veteran 
had potential entitlement to a rating in excess of 30 percent 
for his PTSD for the entire period from November 1990, when 
he filed for an increased rating, based on a perfected appeal 
from the June 1991 rating decision that denied the claim.  
Since the Board concluded a timely appeal had been perfected 
from that decision, subsequent rating decisions denying a 
rating in excess of 30 percent during the period between May 
1992 and December 1994 never became final.  Therefore, the 
Board concluded that it may properly review the rating for 
the entire period since the November 1990 claim for increase.

The January 2006 remand was for the RO to consider evidence 
the veteran had submitted directly to the Board without 
waiving initial consideration of the evidence by the agency 
of original jurisdiction.  See 38 C.F.R. § 20.1304(c).

The case has now been returned to the Board for further 
appellate consideration.  As a preliminary matter, the Board 
finds that the prior remand directives have been 
substantially complied with, and, as such, a new remand is 
not required under the holding of Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The record reflects that a June 1986 Board decision 
increased the assigned rating for the veteran's PTSD from 10 
to 30 percent.  A rating decision promulgated later that same 
month effectuated this increased rating, effective from May 
15, 1984.  The veteran did not submit a timely Notice of 
Disagreement (NOD) to the effective date for that rating.

3.  A May 1987 rating decision confirmed and continued the 30 
percent rating for the veteran's PTSD based upon the findings 
of a VA psychiatric examination conducted earlier that month.  
However, the record does not reflect that the veteran was 
notified of that decision.

4.  A subsequent July 1989 rating decision also confirmed and 
continued the 30 percent rating for the veteran's service-
connected PTSD, based upon a VA examination conducted in June 
1989.  The veteran was notified of that decision, including 
his right to appeal, and he did not appeal.

5.  Following the July 1989 rating decision, the next written 
communication in which the veteran expressed a claim for a 
rating in excess of 30 percent for his PTSD was received 
November 27, 1990.  As noted in the Introduction, the Board 
has previously determined that the veteran perfected an 
appeal from a June 1991 rating decision which denied that 
claim.

6.  For the period from June 1986 to June 1989, the record 
does not indicate it was factually ascertainable that the 
veteran's service-connected PTSD was manifested by 
considerable impairment of social and industrial 
adaptability.

7.  For the period from November 27, 1990, to March 1, 1995 
(exclusive of temporary, total hospitalization ratings), the 
record does not indicate it was factually ascertainable that 
the veteran's service-connected PTSD was manifested by 
considerable impairment of social and industrial 
adaptability.

8.  Temporary, total hospitalization ratings were in effect 
from December 21, 1984, until the end of January 1985 and 
from December 12, 1994, until the end of February 1995.

9.  The competent medical evidence does not reflect that it 
was factually ascertainable prior to March 1, 1995, that the 
veteran's service-connected PTSD had resulted in the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities, such as fantasy, confusion, 
panic and explosions of aggressive energy, resulting in 
profound retreat from mature behavior; and/or he was 
demonstrably unable to obtain or retain employment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
veteran's service-connected PTSD for the period from June 
1986 to June 1989 are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400, 
4.1, 4.2, 4.10 (2007); 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).

2.  The criteria for a rating in excess of 30 percent for the 
veteran's service-connected PTSD for the period from November 
27, 1990, to March 1, 1995 (exclusive of temporary, total 
hospitalization ratings pursuant to 38 C.F.R. § 4.29), are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.159, 3.400, 4.1, 4.2, 4.10 (2007); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

3.  The criteria for an effective date earlier than March 1, 
1995, for the award of a 100 percent schedular rating for the 
veteran's service-connected PTSD are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.159, 3.400, 4.1, 4.2, 4.10 (2007); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
case.  Specifically, the VCAA, which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004).  However, because the VCAA was enacted 
after the initial adjudication of this claim by the RO (the 
AOJ in this case), it was impossible to provide notice of the 
VCAA before the initial adjudication in this case.  Indeed, 
VA's General Counsel has held that the failure to do so under 
such circumstances does not constitute error.  See VAOGCPREC 
7- 2004.  Under such circumstances, the United States Court 
of Appeals for the Federal Circuit has indicated that this 
defect can be remedied by a fully compliant VCAA notice 
issued prior to a readjudication of the claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  During the course 
of this appeal, the veteran was provided with letters which 
meet the notification requirements of the VCAA, including 
letters dated in January 2003, January 2004, and January 
2006.  His appeal was subsequently readjudicated by 
Supplemental Statements of the Case dated in March 2004 and 
June 2006.

Taken together, the aforementioned VCAA letters informed the 
veteran of the evidence necessary to substantiate his current 
appellate claims, of what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holding in Quartuccio, supra.

The Board further notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  For example, in by statements dated in August 2005 
and October 2007, the veteran's representative cited to 
38 C.F.R. § 4.132, Diagnostic Code 9411, which contains the 
schedular criteria for evaluating PTSD.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate 
that a notice defect is not prejudicial if it can be 
demonstrated ... that any defect in notice was cured by actual 
knowledge on the part of the appellant that certain evidence 
(i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, No. 
02-1814 (U.S. Vet. App. September 22, 2006).

The Board is cognizant of the holding of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in which the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, as service connection has been established for 
the veteran's PTSD, elements (1) through (3) are clearly not 
in dispute.  Elements (4) degree of disability, and element 
(5) effective date, are the focus of this appeal.  The Board 
acknowledges that the VCAA notification letters provided to 
the veteran did not contain the same language regarding these 
elements as discussed by the Court in Dingess/Hartman.  
Nevertheless, the January 2004 letter did inform the veteran 
that to establish entitlement to an increased evaluated for 
his service-connected disability, the evidence must show that 
his service-connected condition had gotten worse.  Further, 
the January 2006 letter did cite to 38 U.S.C.A. § 5110(a), 
the statutory provision for establishing an effective date .  
Moreover, as noted above, the veteran has indicated 
familiarity with the relevant regulatory provisions for 
evaluating his service-connected disability.  Consequently, 
any deficiency regarding the notification provided as to 
either the veteran's disability rating(s) or effective 
date(s) thereof has been rendered moot.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); Mayfield, 
supra; see also 38 C.F.R. § 20.1102 (harmless error).  In 
view of the foregoing, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All relevant VA and private medical 
records regarding the veteran's PTSD for the period prior to 
March 1, 1995, are in the claims folder.  Nothing indicates 
that the veteran has indicated the existence of any relevant 
evidence for this period that has not been obtained or 
requested.  As noted in the Introduction, he had the 
opportunity to provide evidence and testimony in support of 
his claim at the June 2000 and July 2002 hearings.  The 
record also reflects that he was accorded VA medical 
examinations which evaluated the severity of his PTSD 
throughout the pendency of his appeal.  Moreover, as the 
focus of this appeal is the period prior to March 1, 1995, no 
additional development, to include additional VA medical 
examinations, are necessary for the resolution of this 
appeal.  Simply put, such evidence goes to the current 
severity of the veteran's PTSD, rather than the severity of 
the disability prior to March 1, 1995.  Consequently, for 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

The Board also notes that the resolution of both appellate 
claims involves the application of the relevant laws to 
essentially the same facts.  Specifically, as detailed below, 
resolution of both issues resolves around whether it was 
factually ascertainable from the medical and other evidence 
of record that the veteran was entitled to a 100 rating, or 
any rating in excess of 30 percent, prior to March 1, 1995, 
for his service-connected PTSD.  


Legal Criteria

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110(a), which provides that, 
unless specifically provided otherwise, the effective date of 
an award based on an original claim or a claim for increase 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefore."

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 
125, 126-27 (1997) (holding that 38 U.S.C.A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2) are applicable only where an increase 
in disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. 
§ 3.400(o)(1) applies).

In VAOPGCPREC 12-98, VA General Counsel noted that 38 C.F.R. 
§ 3.400(o)(2) was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence establishes the increase in the degree of disability 
had occurred.  That section was intended to be applied in 
those instances where the date of increased disablement can 
be factually ascertained with a degree of certainty.  It was 
noted that this section was not intended to cover situations 
where disability worsened gradually and imperceptibly over an 
extended period of time.

A "claim" or "application" is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  An informal claim is any 
communication indicating an intent to apply for one or more 
benefits. The benefit being sought must be identified.  38 
C.F.R. § 3.155.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefits sought. Upon receipt of an 
informal claim, if a formal claim had not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

The Board notes that the legal criteria for evaluating PTSD 
were revised November 7, 1996, during the pendency of this 
appeal.  However, inasmuch as the focus of this appeal is for 
the period prior to March 1, 1995, prior to the effective 
date for the revised criteria, the revised criteria are not 
for consideration in the instant case.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.

Prior to November 7, 1996, the veteran's PTSD was evaluated 
pursuant to 38 C.F.R. § 4.132, Diagnostic Code 9411.  Under 
the previous regulations, a noncompensable rating was 
warranted for a neurosis when there were neurotic symptoms 
which somewhat adversely affected relationships with others 
but which did not cause impairment of working ability.  A 10 
percent rating required emotional tension or other evidence 
of anxiety productive of mild social and industrial 
impairment.  A 30 percent disability rating was warranted 
where there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and the psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  The Board notes that, in a precedent opinion 
dated in November 1993, the VA General Counsel concluded that 
the term "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree," and that it 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOGCPREC 9-93.  The Board is bound by this interpretation of 
the term "definite."  See 38 U.S.C.A. § 7104(c).  A 50 
percent evaluation was warranted for considerable impairment 
of social and industrial adaptability.  A 70 percent rating 
was warranted for psychoneurotic disability when the ability 
to establish and maintain effective or favorable 
relationships with people was severely impaired and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating was warranted when 
the attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community; there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities, such as fantasy, 
confusion, panic and explosions of aggressive energy, 
resulting in profound retreat from mature behavior; or the 
veteran was demonstrably unable to obtain or retain 
employment.  The Board notes that each of the aforementioned 
three criteria for a 100 percent rating is an independent 
basis for granting a 100 percent rating.  Johnson v. Brown, 7 
Vet. App. 95 (1994).


Analysis

As detailed in the Introduction, the Board has previously 
determined that there are two distinctive periods for 
consideration in determining whether the veteran is entitled 
to a rating in excess of 30 percent for his service-connected 
PTSD prior to March 1, 1995, to include whether he is 
entitled to a 100 percent rating prior to that date.  The 
first is the period prior to the June 1989 VA medical 
examination which was the basis for the July 1989 rating 
decision.  Inasmuch as the record reflects the veteran was 
notified of this decision, including his right to appeal, and 
did not appeal, the July 1989 rating decision is final.  
Consequently, the Board may not readjudicate the claim on the 
same factual basis absent a finding of clear and unmistakable 
error (CUE).  The issue of CUE is not currently before the 
Board, nor has the veteran alleged otherwise.  The second 
period is from the time of the veteran's November 27, 1990, 
increased rating claim through March 1, 1995.  The Board need 
not determine whether a higher rating is in order for the 
time periods encompassed by temporary, total hospitalization 
ratings.

In the adjudication that follows, the Board will separately 
address the two distinctive periods.  However, the Board does 
observe that the competent medical evidence reflects the 
veteran was treated for PTSD symptomatology including anger 
and depression during both periods.  Moreover, the Board 
acknowledges that the medical records reflect the veteran's 
PTSD was manifested by occupational and social impairment 
during these periods.  However, as detailed above, all of the 
compensable evaluations under Diagnostic Code 9411 for PTSD 
recognized some level of such impairment.  The issue is 
whether the veteran's occupational and social impairment was 
of such severity as to warrant a rating in excess of 30 
percent, to include the criteria for a 100 percent schedular 
rating prior to March 1, 1995.  In addition, the Board notes 
that while it may look to records dated subsequent to March 
1, 1995, for guidance, greater weight is given to the records 
contemporaneous with the relevant period in regard to the 
severity of the PTSD symptomatology.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994).

I.  The period prior to June 1989.

Initially, the Board observes that prior to the July 1989 
rating decision, the Board increased the assigned rating for 
the veteran's PTSD from 10 to 30 percent in a June 1986 
rating decision.  A rating decision promulgated later that 
month effectuated the Board's decision, and assigned the 30 
percent rating effective from May 15, 1984.  The veteran did 
not submit a timely NOD to the effective date for that 
rating.  Consequently, these decisions are also final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1003.  Therefore, the 
Board must look to the evidence of record for the period from 
June 1986 to June 1989 to determine whether it was factually 
ascertainable that the veteran was entitled to a rating in 
excess of 30 percent for his service-connected PTSD, to 
include whether a 100 percent rating was applicable.

The Board observes that the evidence on file for this period 
includes treatment records dated from 1986 to 1987, a 
December 1986 VA hospitalization report, and a May 1987 VA 
psychiatric examination report.  In essence, these records 
reflect that the veteran received treatment for his PTSD, as 
well as alcohol abuse.

The Board acknowledges that the May 1987 VA examination noted 
that the veteran had poor social and industrial adaptation, 
and noted that he had been fired from a job with a printing 
company after only a couple of weeks.  Nevertheless, a review 
of the medical evidence reflects that this constitutes 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  As already noted, 
the term "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree," and that it 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOGCPREC 9-93.  The December 1986 VA hospitalization report 
noted that the veteran was competent and employable 
immediately upon discharge.  In addition, the treatment 
records reflect the veteran participated in woodworking 
projects during this period.  Although the initial treatment 
records, particularly those dated in 1986, indicate 
difficulty with these projects, records dated in February 
1987 note that his work habits and work skills when he 
attends were satisfactory along with his ability to work 
independently; that he was able to problem solve difficulties 
as they occurred; that he had changed considerably in regards 
to his control of anger and his way of isolating himself from 
others in the program; and that he appeared more comfortable 
in the program.  Moreover, the May 1987 VA examination found 
his reasoning, insight, and judgment were adequate as far as 
daily activities were concerned; thought processes were 
organized; he was in contact with reality; oriented to time, 
place, and self; and he was competent to handle his financial 
affairs.  It is also observed that similar findings were made 
on the subsequent June 1989 VA psychiatric examination.

In view of the foregoing, the Board finds that the competent 
medical evidence does not reflect that the veteran's service-
connected PTSD had resulted in considerable impairment of 
social and industrial adaptability for the period prior to 
June 1989.

II.  The period from November 27, 1990, to March 1, 1995.

The Board observes that the evidence on file for this period 
includes treatment records dated from 1990 to 1995, as well 
as VA hospitalization reports dated in February 1991 and from 
December 1994 to February 1995.  However, it is further 
observed that the veteran was assigned a temporary total 
rating based upon hospitalization effective from December 12, 
1994, pursuant to 38 C.F.R. § 4.29.

A review of the competent medical evidence for the pertinent 
period does not reflect that it was factually ascertainable 
that the veteran was entitled to a rating in excess of 30 
percent for period from November 27, 1990, to March 1, 1995.  
In pertinent part, as indicated above, the June 1989 VA 
psychiatric examination found that the veteran's reasoning, 
insight, and judgment were adequate as far as daily 
activities were concerned; thought processes were organized; 
he was in contact with reality; oriented to time, place, and 
self.  The February 1991 VA hospitalization report noted, 
among other things, that the veteran was able to identify his 
problems early in treatment, but had difficulty expressing 
his feelings in group.  At the time of his discharge, he was 
found to be competent and able to return to pre-hospital 
activities.  It was also noted that he seemed to derive much 
benefit from both the group and individual therapy, and had 
demonstrated improved understanding of both PTSD and his 
chemical dependency.  

The Board also notes that, at the time of his December 1994 
hospitalization, it was observed on entry mental status 
examination that the veteran showed no motor restlessness; 
that he was cooperative during the interview; that his speech 
was spontaneous; that he was oriented to self, others, place, 
and time; his concentration was good; he was able to do 
simple calculations; he appeared to have adequate abstract 
thinking; and his insight and judgment were both good.  A 
January 1995 VRT program report noted that the veteran was 
initially evaluated for the program beginning in December 
1994, with 19 additional visits; that he had a high school 
education plus two bachelor degrees; that he was actively 
involved in the woodworking clinical area on several 
intermediate level project activities; that he responded 
appropriately towards supervision; that he was willing to try 
new project ideas and techniques which were unfamiliar to 
him; that he demonstrated adequate levels of concentration, 
eye-hand coordination, and gross motor skills; that he 
maintained a good rapport with the VRT staff therapists and 
volunteers in the program and that he was discontinued in 
January 1995 due to in-hospital ward transfer.

The Board finds that the aforementioned medical findings 
continue to support the conclusion that the severity of the 
veteran's PTSD was adequately reflected by the 30 percent 
rating for this period as it indicates definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  Although the treatment record 
contains reports of increasing anger and isolation during 
this period, there were no objective medical findings which 
would support the conclusion that they had increased to such 
severity as to warrant a rating in excess of 30 percent.  The 
Board reiterates that VAOPGCPREC 12-98 held that the 
effective date for the assignment of an increased rating 
pursuant to 38 C.F.R. 
§ 3.400(o)(2) was intended to be applied in those instances 
where the date of increased disablement can be factually 
ascertained with a degree of certainty; it was not intended 
to cover situations where disability worsened gradually and 
imperceptibly over an extended period of time.  

The Board further notes that there was no competent medical 
evidence which found the veteran's PTSD had resulted in the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities, such as fantasy, confusion, 
panic and explosions of aggressive energy, resulting in 
profound retreat from mature behavior; and/or he was 
demonstrably unable to obtain or retain employment.  As noted 
above, medical records during this period indicated the 
veteran was fully oriented, and there was no evidence of any 
hallucinations or delusions.  Even at the time of a June 1995 
VA psychiatric examination, he was found to be oriented to 
time, place, and person; had normal cognitive functions; fair 
insight and judgment; and no evidence of any hallucinations 
or delusions.  Moreover, there was no competent medical 
opinion of record during this period which found that he had 
total occupational and/or social impairment.



III.  Conclusion

In view of the foregoing, the Board finds that the record 
does not reflect it was factually ascertainable that the 
veteran was entitled to a rating in excess of 30 percent for 
his PTSD prior to March 1, 1995, to include the assignment of 
a 100 percent schedular rating.  For these reasons, the Board 
concludes that the preponderance of the evidence is against 
the veteran's appeal.  As the preponderance of the evidence 
is against the claims, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Therefore, the 
benefits sought on appeal must be denied.


ORDER

Entitlement to a rating in excess of 30 percent for the 
veteran's service-connected PTSD for the period prior to 
March 1, 1995, is denied.

Entitlement to an effective date earlier than March 1, 1995, 
for the award of a 100 percent schedular rating for the 
veteran's service-connected PTSD, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


